DETAILED ACTION
Applicant: LE PRECHEC, Jérôme & BADANO, Giacomo
Assignee: Commissariate A l’Energie Atomique et aux Energies Alternatives
Attorney: Bogan ZINCHENKO (Reg. No.: 57,473)
Filing: Non-Provisional Application filed 23 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are currently pending before the Office.

Priority
The instant application claims foreign priority to FR 1915735 filed 30 December 2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 12/23/2020 & 12/23/2020 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numerals 214 in Figure 3B and reference numerals 231 & 232 in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 122 shown in Figures 1-2A & 5A-6B has been used in the Specification with various reference names.  For example, “at least one of detection structures 122” (PG Pub. ¶77), “detection structures 122, called a masked structure . . . from the area 123 to the structure 122” (¶94), “masked structure 122” (¶¶126-127), and “masked structure 122 . . . detection structures 121, 122, 124 . . . the individual masked structures 122 . . . a column of five detection structures 122, 123 . . . a plurality of structures 121 a, 121 b, 122, and 123 ” (¶¶129-133) which creates confusion over reference numeral 122 since “detection structures”, “masked structure”, and “structures” are all used for the reference numeral 122.  PG PUB Paragraphs 77, 94, 126-127, & 129-133 should be amended for consistency.  
Reference numeral - 123 shown in Figures 1 & 5A-5B has been used in the Specification with various reference names.  For example, “a plurality of detection structures 121 a, 121 b, 122, and 123 for detecting electromagnetic radiation λ” (PG Pub. ¶79), “Each detection structure 121A, 121B, 122, and 123” (¶¶90-91), “at least one adjacent structure 123 . . . from the area 123 to the structure 122” (¶94), “certain detection structures 123 . . . the directly adjacent structures 123 . . . detection structures 122 and 123“ (¶¶126-127), “corresponding adjacent structures 123 . . . a column of five detection structures 122, 123 . . . a plurality of structures 121 a, 121 b, 122, and 123 ” (¶¶131-133) which creates confusion over reference numeral 123 since “detection structures”, “adjacent structure”, “area”, and “structures” are all used for the reference numeral 123.  PG PUB Paragraphs 79, 90-91, 94, 126-127, & 131-133 should be amended for consistency.  
Reference numeral - 130 shown in Figure 1 has been used in the Specification with various reference names.  For example, “an anti-reflective coating 130 . . . an anti-reflective coating 130 . . . an anti-reflective coating 130 . . . an anti-reflective layer 130” (PG Pub. ¶93) which creates confusion over reference numeral 130 since “coating” and “layer” have been used for the reference numeral 130.  PG PUB Paragraph 93 should be amended for consistency to either “anti-reflective coating 130” or “anti-reflective layer 130” for all of the reference names or a new reference numeral should be associated with the “anti-reflective layer”.
Reference numeral - 145 shown in Figures 6A-6B has been used in the Specification with various reference names.  For example, “a portion of the fourth layer 145, called a fourth transparent layer. . . portion of the fourth transparent layer 145 and the portion of the fifth metal layer 145 . . . respective thickness of the fourth transparent layer 145” (PG Pub. ¶¶143-147) which creates confusion over reference numeral 145 since “fourth layer”, “fourth transparent layer”, and “fifth metal layer” have all been used for the reference numeral 145.  PG PUB Paragraphs 143-147 should be amended for consistency.
Reference numeral - 146 shown in Figures 6A-6B has been used in the Specification with various reference names.  For example, “the fifth metal layer 146 . . . etching of the fifth metal layer 146, . . . the portions of the fifth transparent layer 146” (PG Pub. ¶158) which creates confusion over reference numeral 146 since “metal” and “transparent” have been used for the reference numeral 146.  PG PUB Paragraph 158 should be amended for consistency to either “fifth metal layer 146 ” or “fifth transparent layer 146” for all of the reference names or a new reference numeral should be associated with the “fifth transparent layer”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 77, 94, 126-127, & 129-133 – include the phrases “at least one of detection structures 122” (PG Pub. ¶77), “detection structures 122, called a masked structure . . . from the area 123 to the structure 122” (¶94), “masked structure 122” (¶¶126-127), and “masked structure 122 . . . detection structures 121, 122, 124 . . . the individual masked structures 122 . . . a column of five detection structures 122, 123 . . . a plurality of structures 121 a, 121 b, 122, and 123 ” (¶¶129-133) which creates confusion over reference numeral 122 since “detection structures”, “masked structure”, and “structures” are all used for the reference numeral 122.  PG PUB Paragraphs 77, 94, 126-127, & 129-133 should be amended for consistency.  
Paragraphs 79, 90-91, 94, 126-127, & 131-133 – include the phrases “a plurality of detection structures 121 a, 121 b, 122, and 123 for detecting electromagnetic radiation λ” (PG Pub. ¶79), “Each detection structure 121A, 121B, 122, and 123” (¶¶90-91), “at least one adjacent structure 123 . . . from the area 123 to the structure 122” (¶94), “certain detection structures 123 . . . the directly adjacent structures 123 . . . detection structures 122 and 123“ (¶¶126-127), “corresponding adjacent structures 123 . . . a column of five detection structures 122, 123 . . . a plurality of structures 121 a, 121 b, 122, and 123 ” (¶¶131-133) which creates confusion over reference numeral 123 since “detection structures”, “adjacent structure”, “area”, and “structures” are all used for the reference numeral 123.  PG PUB Paragraphs 79, 90-91, 94, 126-127, & 131-133 should be amended for consistency.
Paragraph 93 – includes the phrase “an anti-reflective coating 130 . . . an anti-reflective coating 130 . . . an anti-reflective coating 130 . . . an anti-reflective layer 130” (PG Pub. ¶93) which creates confusion over reference numeral 130 since “coating” and “layer” have been used for the reference numeral 130.  PG PUB Paragraph 93 should be amended for consistency to either “anti-reflective coating 130” or “anti-reflective layer 130” for all of the reference names or a new reference numeral should be associated with the “anti-reflective layer”.
Paragraphs 143-147 – include the phrases “a portion of the fourth layer 145, called a fourth transparent layer. . . portion of the fourth transparent layer 145 and the portion of the fifth metal layer 145 . . . respective thickness of the fourth transparent layer 145” (PG Pub. ¶¶143-147) which creates confusion over reference numeral 145 since “fourth layer”, “fourth transparent layer”, and “fifth metal layer” have all been used for the reference numeral 145.  PG PUB Paragraphs 143-147 should be amended for consistency.
Paragraph 158 - includes the phrase “the fifth metal layer 146 . . . etching of the fifth metal layer 146, . . . the portions of the fifth transparent layer 146” (PG Pub. ¶158) which creates confusion over reference numeral 146 since “metal” and “transparent” have been used for the reference numeral 146.  PG PUB Paragraph 158 should be amended for consistency to either “fifth metal layer 146 ” or “fifth transparent layer 146” for all of the reference names or a new reference numeral should be associated with the “fifth transparent layer”.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of structures for detecting electromagnetic radiation in said wavelength range” in claims 1 and 16, the limitation fails to include the term “means”, but since “structures” is a nonce term that does not have convey any “specific structural meaning” and modifies a function: “detecting electromagnetic radiation”, the limitation is being interpreted under §112(f).  Claims 2-15 and 17-19 inherit this interpretation.  This interpretation can be avoided by changing “structure” to “detector”, i.e. “a plurality of detectors for detecting electromagnetic radiation . . . at least one of the detectors, called a masked detector” or by adding the limitation “detection” to structures, i.e. “detection structures for detecting electromagnetic radiation . . . at least one of the detection structures, called a masked detection structure”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase “a plurality of structures for detecting electromagnetic radiation in said wavelength range” will be interpreted to correspond to the disclosed structure of at least one of: “a photodiode, a PN photodiode, a PiN photodiode, a zener diode, or a barrier diode” (Spec., Pg. 11, Ln. 20-28).  For purposes of examination, the claimed “structures” must include a photodiode or a semiconductor that produces current when it absorbs photons.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrases “a plurality of structures for detecting electromagnetic radiation . . . block the electromagnetic radiation for at least one of the detection structures, called a masked structure . . . the metal elements form the first MIM structures” which is indefinite for multiple reasons.  First, it is unclear if the later claimed “first MIM structures” is related to or referring back to the “plurality of structures”.  It is unclear if the “structures” share common structural limitations or are different.  Second, it is unclear if the “first MIM structures” has antecedent basis since it is being claimed for the first time at the end of claim 1.  Claims 2-15 inherit this rejection, and dependent claims 12-15 include further references to “structures” that require attention.
Claim 1 includes the phrase “a first metal layer made of the first metal, a second metal layer made of the second metal, . . . and an assembly of the metal elements comprising the third metal” which is indefinite since it is unclear for multiple reasons: first, it is unclear if “the metal elements” has antecedent basis, since it is appearing for the first time; second, it is unclear if the “assembly of metal elements” may comprise multiple different “metals”, up to and including the first, second, and third metals since the claim scope appears closed for the “first and second metal layers” and open for the “metal elements”, i.e. “a first metal layer made of the first metal, a second metal layer made of the second metal . . . and an assembly of the metal elements comprising the third metal”.  It is unclear if use of “made of” is meant to be in contrast to the “metal elements comprising the third metal” to indicate closed claim scope for the first and second metal layers and open claim scope for the metal elements.  Claims 2-15 inherit this rejection.  For purposes of examination, the “first and second metal layers” will be considered to be closed in claim scope and the “assembly of metal elements” will be considered open claim scope. 
Claim 16 includes the phrases “a plurality of structures for detecting electromagnetic radiation . . . block the electromagnetic radiation for at least one of the detection structures, called a masked structure . . . the metal elements form the first MIM structures” which is indefinite for multiple reasons.  First, it is unclear if the later claimed “first MIM structures” is related to or referring back to the “plurality of structures”.  It is unclear if the “structures” share common structural limitations or are different.  Second, it is unclear if the “first MIM structures” has antecedent basis since it is being claimed for the first time at the end of claim 1.  Claims 17-19 inherit this rejection, and dependent claims 18-19 include further references to “structures” that require attention.
Claim 16 includes the phrase “a first metal layer made of a first metal, a second metal layer made of a second metal . . . and an assembly of metal elements comprising a third metal” which is indefinite since it is unclear if the “assembly of metal elements” may comprise multiple different “metals”, up to and including the first, second, and third metals since the claim scope appears closed for the “first and second metal layers” and open for the “metal elements”, i.e. “a first metal layer made of the first metal, a second metal layer made of the second metal . . . and an assembly of the metal elements comprising the third metal”.  It is unclear if use of “made of” is meant to be in contrast to the “metal elements comprising the third metal” to indicate closed claim scope for the first and second metal layers and open claim scope for the metal elements.  Claims 17-19 inherit this rejection.  For purposes of examination, the “first and second metal layers” will be considered to be closed in claim scope and the “assembly of metal elements” will be considered open claim scope. 
Claim 16 includes the phrase “the opaque mask” in line 18 which is indefinite since there is insufficient antecedent basis for this limitation in the claim.  Claims 17-19 inherit this rejection.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 16, the closest prior art references are:
Chen et al. (US Pat. 9,281,338) – which discloses a radiation detector (Chen et al.: Fig. 13) including a support (32,65,70,80) including an active layer (32; C.2:L.34-48 substrate is p-doped substrate) including a plurality of detection structures (40,41,42,61; C.3:L.23-38) including filtered detection structures (40,41,42) and masked detection structures (61), an opaque mask (183) arranged to block radiation for at least one of the detection structures corresponding to the masked detection structure (61; C.6:L.45-48 light-blocking structures 183 may substantially block light from reaching the digital device 60 or the reference pixel 61 that are supposed to be kept optically dark.) and organic color filters (250,251,252; C.7:L.57-67) to filter radiation to the filtered detection structures (40-42).  However, Chen et al. fails to disclose the optical mask comprises a first, a second, and a third metal and a transparent material, it fails to disclose an assembly of metal elements comprising the third metal, and it fails to disclose a first MIM structure formed from the second metal layer, the transparent layer, and the assembly of metal elements.

    PNG
    media_image1.png
    522
    636
    media_image1.png
    Greyscale


Koechlin et al. (US Pat. 9,417,134) – which discloses a detection component for detecting infrared radiation (Koechlin et al.: Figs. 3A-3B; C.1:L.6-23) including a support comprising an active layer for detecting infrared radiation (304), an opaque mask (305) including a MIM structure (305) including a first metal layer (311), an insulator layer (310), and a second metal layer (309).  However, Koechlin et al. fails to disclose a support comprising an active layer having a plurality of detection structures, it fails to disclose an assembly of metal elements comprising a third metal, and it fails to disclose the second metal layer, the transparent layer, and the assembly of the metal elements form a first MIM structures in the wavelength range.  

    PNG
    media_image2.png
    354
    853
    media_image2.png
    Greyscale

Vilain et al. (US Pat. 9,929,196) – which discloses a long wavelength infrared detector (Vilain et al.: Fig. 7E; Abstract) including a plurality of detection structures (12), a hard mask (C.22:L.57-C.23:L.6) including an assembly of metal elements (36) made from depressions (66) and an amorphous silicon layer (30; C.23:L.30-57).  However, Vilain et al. fails to disclose an opaque mask having a successive stack of a first metal layer, a second metal layer, a third transparent layer, and an assembly of metal elements and it fails to disclose the second metal layer, the transparent layer, and the assembly of the metal elements form a first MIM structures in the wavelength range.\

    PNG
    media_image3.png
    310
    445
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a detection component (claim 1) or a method of manufacturing a detection component (claim 16) (Figs. 1-2A) including a support (120) comprising an active layer (120) including a plurality of structures for detecting electromagnetic radiation (121a,121b,122,123), at least one opaque mask (140) to block the electromagnetic radiation (λ) for at least one of the detection structures corresponding to a masked structure (122), wherein the opaque mask (140) comprises at least a first (141), a second (142), and a third metal (144), and a transparent material (143) with a refractive index less than or equal to 2 in the wavelength range, and the first, the second, and the third metals having extinction coefficients, wherein the opaque mask comprises a successive stack of: a first metal layer made of the first metal (141), a second metal layer made of the second metal (142), and a third transparent layer made of the transparent material (143), and an assembly of metal elements comprising the third metal (144), and wherein the second metal layer (142), the transparent layer (143), and the assembly of the metal elements (144) form a first MIM structure in the wavelength range, in combination with the other claimed elements.  Claims 2-15 and 17-19 are allowable based on dependency.

    PNG
    media_image4.png
    279
    1095
    media_image4.png
    Greyscale

	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884